DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (JP 2010005149 A).
With regards to claims 1, 19, and 20 Nomura discloses a multileaf collimator system comprising: obtaining a target position of the leaf [0020]; identifying a current position of the leaf [0022]; generating a first control signal based on the target position of the leaf and the current position of the leaf [0022-0023]; generating a second control signal based on at least one of a target velocity of the leaf, a target acceleration of the leaf, or a current angle of the leaf [0023]; generating a third control signal based on the first control signal and the second control signal [0023]; and 
With regards to claims 15 and 16, Nomura discloses wherein the identifying a current velocity and position of the leaf comprises: detecting the current velocity of the leaf using a displacement sensor or an encoder [0021-0023].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura.
With regards to claim 17, Nomura discloses wherein the multileaf collimator is provided in a particle beam therapy device [0001]. Nomura does not specify wherein the MLC is mounted on a collimator, the collimator is mounted on a gantry, the method further comprising: determining the current angle of the leaf based on a current angle of the collimator and a current angle of the gantry. However, such a configuration was generally known in the art in order to safely treat an area of interest. Therefore, in view of the recited benefit, it would have been well known, obvious, and 
With regards to claim 18, Nomura does not specify the claimed control signal. However, such a modification was already known and would have been considered obvious since PWM signals were commonly used as driving signals.

Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach: obtaining the target acceleration of the leaf; and generating a first component of the second control signal based on the target acceleration of the leaf and a first gain; obtaining the target velocity of the leaf and the current angle of the leaf; and generating a second component of the second control signal based on the target velocity of the leaf, the current angle of the leaf, and at least one of a second gain, a third gain, or a fourth gain; the step of generating a first control signal as claimed in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884